Citation Nr: 1226022	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety.  

2.  Entitlement to an initial rating higher than 20 percent for status post splenectomy with residual scar.  

3.  Entitlement to an initial rating higher than 10 percent for status post resection of the small intestine and colon.  

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  

5.  Entitlement to an initial compensable rating for erectile dysfunction.  

6.  Entitlement to an initial compensable rating for status post right hydrocele.  

7.  Entitlement to an initial compensable rating for a left varicocele.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2010, the Veteran was notified of a scheduled video conference hearing at the RO before a Veterans Law Judge sitting in Washington, DC, in January 2011, but he did not appear for the hearing and has not submitted any statements in regard to his failure to appear.  Thus, the request for a hearing is deemed to be withdrawn.  38 C.F.R. § 20.702(d).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran informed the RO in October 2008 that he had just received an initial payment from the Social Security Administration.  Further review of the Veteran's file indicates that he received disability benefits.  The file does not contain records of the Social Security Administration.  
Regarding the claim of entitlement to service connection for a psychiatric disorder (including posttraumatic stress disorder, depression, and anxiety), the Veteran indicated in a May 2009 statement that he had a mental breakdown in service while on liberty in England and had subsequent trips to sick bay for depression and anxiety.  He briefly described stressful events that included the collisions of his ship with others.  VA outpatient records indicate a diagnosis of bipolar disorder, for which the Veteran took medication for depression and stress.  At the time of a VA examination in June 2007, the diagnosis was posttraumatic stress disorder, related to the documented auto accident in which the Veteran sustained internal injuries.  The claims file was sent for another VA medical opinion, to reconcile the varying diagnoses of record, and to determine whether the Veteran's mental condition was due to the automobile accident.  Based on a review of the file, a VA examiner in October 2007 felt that the results of the previous VA examination were "somewhat superficially derived."  The examiner pointed out inconsistencies in the prior examination report and noted certain significant facts not previously discussed, such as the Veteran's treatment for bipolar disorder.  He felt that the June 2007 diagnosis of posttraumatic stress disorder was not substantiated by the available data, and that the Veteran did not have any mental condition that would be secondary to his motor vehicle accident in service.  As the record now stands, there is still ambiguity over whether the Veteran's mental disorder is related to his period of service, to include claimed stressful events therein, and a comprehensive examination is necessary to address the uncertainties.  

Regarding the claim of entitlement to an initial higher rating for status post splenectomy with residual scar, the Veteran indicated in a May 2009 statement that the scar on his abdomen was greater than 6 square inches, was tender, and had hyperpigmentation and abnormal texture.  He also noted that he had abdominal adhesions.  Earlier, he had reported on a VA examination in October 2007 that as a result of his hematological condition, he had light-headedness, headaches, and easy fatigability, which were responsive to therapy or treatment.  In the diagnosis, the examiner stated that there were no subjective factors and that objective factors were "by history."  There was no comment as to whether the claimed problems with light-headedness, headaches, and easy fatigability were attributable to the service-connected splenectomy.  Further, the examiner stated the residuals of the splenectomy were a scar but did not describe whether the scar was deep and nonlinear or painful.  As the report of examination is insufficient to evaluate the Veteran's disability, another VA examination is needed. 

Regarding the claim of entitlement to an initial higher rating for status post resection of the small intestine and colon, the Veteran indicated in a May 2009 statement that the resection of his small and large intestines resulted in a spastic colon with chronic diarrhea and loss of bowel control from time to time.  He stated that there should be evidence of intestinal distress in his medical record.  At the time of a VA examination in October 2007, the Veteran complained of nausea, vomiting, chronic constipation, and diarrhea.  He also reported abdominal pain in the lower right abdomen.  His symptoms occurred more than two-thirds of the year, and were constant.  In the diagnoses, the examiner stated that abdominal pain was a subjective factor and that the objective factors were "abnormal physical exam."  The examiner identified a scar as the residual of the bowel resection.  The examiner did not describe what constituted objective findings of an abnormal examination, did not address whether there were any residual adhesions, and did not characterize the degree of severity of symptoms.  As the report of examination is insufficient to evaluate the Veteran's disabilities, another VA examination is needed.  

Regarding the claims of a higher rating for status post right hydrocele and left varicocele, the Veteran indicated in a May 2009 statement that his testis were atrophied and examination was painful.  At the time of a VA examination in October 2007, the Veteran complained of urinary problems, including frequent urination and obstructed voiding.  Examination of the testicles was abnormal, with findings of tenderness and a left varicocele.  In the diagnoses relative to the right hydrocele and left varicocele, the examiner stated that subjective factors consisted of pain and objective factors consisted of an abnormal physical examination.  There was no comment as to whether claimed urinary problems were attributable to the disabilities, whether there was atrophy of one or both testis, and whether any testicular pain was attributable to residual scarring from the in-service right hydrocelectomy surgery in 1978.  As the report of examination is insufficient to evaluate the Veteran's disabilities, another VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Requests records from the Social Security Administration in regard to the Veteran's application for benefits, the decision awarding benefits, and the records considered in deciding the claim for benefits.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Obtain all VA records relative to the Veteran's treatment from July 2007 to the present from the VA Medical Center in Bonham, Texas and any other VA facility where he has been treated.  

3.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed mental disorder is related to his period of service from January 1974 to February 1978, to include claimed stressful events therein.  The claims folder should be made available to the examiner for review.

The examiner is asked to reconcile the ambiguities in the record with regard to the proper diagnosis, and address the etiology of all current mental disorder.  In so doing, the examiner should consider the significant facts of the case, to include service treatment records showing treatment for anxiety psychoneurosis in September 1976; the Veteran's claims of having seen a psychiatrist in 1981 for treatment of depression; post-service treatment records of bipolar disorder beginning in 2006; a VA examiner's diagnosis in June 2007 of posttraumatic stress disorder related to the motor vehicle accident in service; and a VA examiner's medical opinion in October 2007, stating that posttraumatic stress disorder was not substantiated by the available data and that the Veteran had no mental condition secondary to the motor vehicle accident in service.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

4.  Schedule the Veteran for a VA internal medicine examination to evaluate the severity of the service-connected status post splenectomy and resection of the small intestine and colon.  Within the report, the examiner is also asked to:

a).  Determine in connection with the splenectomy whether any light-headedness, headaches, and easy fatigability are symptomatic of the splenectomy residuals, and, if so, the nature and severity of such symptoms; and whether the residual scar was deep, nonlinear, or painful.   

b).  Determine in connection with the resection of the small intestine and colon whether nausea, vomiting, chronic constipation, diarrhea, and loss of bowel control are symptomatic of the resection residuals, and, if so, the nature and severity of such symptoms; whether there were any residual adhesions from the resection; and whether the characterization of objective findings of symptoms were slight, moderate, or severe in nature.  
The claims folder should be made available to the examiner for review.

5.  Schedule the Veteran for a VA genitourinary examination to evaluate the severity of the service-connected status post right hydrocele and left varicocele.  Within the report, the examiner is also asked to: 

a).  Determine whether any urinary symptoms such as urinary frequency and obstructed voiding are a manifestation of the Veteran's service-connected status post right hydrocele and left varicocele, and, if so, the nature and severity of such symptoms.   

b).  Determine whether one or both testis are atrophied, and, if so, the degree of atrophy (complete or not). 

c).  Describe whether any testicular pain is attributable to residual scarring from the right hydrocelectomy surgery that the Veteran underwent in service in February 1978.  

The claims folder should be made available to the examiner for review.

6.  After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






